                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                          )
                                                      )
                                                      )
                  Plaintiff,                          )
                                                      )                     2:20-CR-74
          vs.                                         )
                                                      )
   CHARLES ELSEA, JR. et al.,                         )
                                                      )
                  Defendants.                         )




                                                ORDER

         Defendant Charles Elsea filed a Motion to Continue [Doc. 159] averring that additional

  time is needed to hold attorney-client meetings, interview potential witnesses, undertake

  investigation, file necessary motions, and to prepare for trial or other disposition. A teleconference

  was held with counsel on August 10, 2021 at which time the Court confirmed that all parties agreed

  to a continuance in this matter, and the United States did not oppose the continuance.

         Defendants have shown good cause to grant the relief requested. Despite due diligence,

  counsel need additional time to hold attorney-client meetings, interview potential witnesses,

  undertake investigation, file necessary motions, and otherwise prepare for trial or other disposition.

  As such, Defendant Elsea’s Motion [Doc. 159] is well taken, and it is GRANTED.

          For the reasons stated above, all time between the filing of this order and the new trial date

  identified above is hereby declared “excludable time” under the Speedy Trial Act. The ends of

  justice served by the granting of this continuance outweigh the best interests of the public and

  Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).




Case 2:20-cr-00074-JRG-CRW Document 171 Filed 08/11/21 Page 1 of 2 PageID #: 408
         The Court sets the following deadlines for this matter, within the confines of the Speedy
  Trial Act:

                                   New Scheduling Dates
    Trial Date                                           November 16, 2021 at 9:00 a.m.
                                                        Before Senior U.S. District Judge
                                                                J. Ronnie Greer
    Estimated length of trial                                        4 days

    Defense Motions Due:                                        September 24, 2021

    Government Responses Due:                                     October 8, 2021

    Plea Deadline                                                November 2, 2021

    Requests for Special Jury Instructions                       5 days before trial



         If a Defendant and the United States enter into plea negotiations which prove successful, a

  fully executed plea agreement shall be filed on or before the plea deadline identified above with

  an exact copy simultaneously furnished to the chambers of the district judge. All provisions in the

  Order on Discovery and Scheduling not explicitly amended by this order shall remain in effect.

         SO ORDERED:
                                               s/ Cynthia Richardson Wyrick
                                               United States Magistrate Judge




Case 2:20-cr-00074-JRG-CRW Document 171 Filed 08/11/21 Page 2 of 2 PageID #: 409
